Name: Commission Regulation (EC) No 1598/94 of 30 June 1993 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/48 Official Journal of the European Communities 1 . 7. 94 COMMISSION REGULATION (EC) No 1598/94 of 30 June 1993 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1695/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands ; Whereas Annex II to Commission Regulation (EEC) No 2164/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and estab ­ lishing the forecast supply balance (*), as last amended by Regulation (EC) No 1325/94 (6), fixes the aid for milk products ; Whereas Commission Regulation (EC) No 1597/940 fixing the export refunds on milk and milk products adjust the refunds on certain milk products ; whereas the aid for certain products listed in Annex II to Commission Regulation (EEC) No 2164/92 should be adapted to take account of those adjustments, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2164/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . O OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 1 . (4) OJ No L 238, 23 . 9 . 1993, p. 24. (*) Oj No L 217, 31 . 7. 1992, p. 17. O OJ No L 144, 9 . 6 . 1994, p. 9 . 0 See page 37 of this Official Journal. 1 . 7 . 94 Official Journal of the European Communities No L 167/49 ANNEX ANNEX II (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid (1 ) (2) (3) (4) (5) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter (') : 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 1010   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 (') 5,18 0401 10 90 Other 0401 10 90 000 (') 5,18 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 100 (') 5,18  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 500 (') 8,00 0401 20 19 Other :  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 100 (') 5,18  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500 (') 8,00   Exceeding 3 % : * 0401 20 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 4 % 0401 20 91 100 (') 10,65  Of a fat content, by weight, exceeding 4% 0401 20 91 500 (') 12,41 0401 20 99 - Other :  Of a fat content, by weight, not exceeding 4 % 0401 20 99 100 (') 10,65  Of a fat content, by weight, exceeding 4 % 0401 20 99 500 (') 12,41 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 10 % 0401 30 11 100 (') 15,94 - Exceeding 10 % but not exceeding 17 % 0401 30 11 400 (') 24,58 - Exceeding 17 % 0401 30 11 700 (') 36,93 0401 30 19 Other :  Of a fat content, by weight : - Not exceeding 10 % 0401 30 19 100 (') 15,94 - Exceeding 10 % but not exceeding 17 % 0401 30 19 400 ( ¢) 24,58 - Exceeding 17 % 0401 30 19 700 (') 36,93   Exceeding 21 % but not exceeding 45 % : 0401 30 31    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 35 % 0401 30 31 100 (') 43,98 - Exceeding 35 % but not exceeding 39 % 0401 30 31 400 (') 68,67 - Exceeding 39 % 0401 30 31 700 (') 75,72 No L 167/50 Official Journal of the European Communities 1 . 7 . 94 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) 0401 30 39 Other :  Of a fat content, by weight : - Not exceeding 35 % 0401 30 39 100 (') 43,98 - Exceeding 35 % but not exceeding 39 % 0401 30 39 400 (') 68,67 - Exceeding 39 % 0401 30 39 700 ( ») 75,72 Exceeding 45 % : 0401 30 91  In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 68 % 0401 30 91 100 (') 86,30 - Exceeding 68 % but not exceeding 80 % 0401 30 91 400 (') 126,85 - Exceeding 80 % 0401 30 91 700 (') 148,02 0401 30 99 Other :  Of a fat content, by weight : - Not exceeding 68 % 0401 30 99 100 (') 86,30 - Exceeding 68 % but not exceeding 80% 0401 30 99 400 (') 126,85 - Exceeding 80 % 0401 30 99 700 (') 148,02 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % :   Not containing added sugar or other sweetening matter (2) : 0402 1011    In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 000 (2) 60,00 0402 10 19 Other 0402 10 19 000 (2) 60,00   Other (3) : 0402 1091    In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 000 (3) 0,6000 0402 10 99 Other 0402 10 99 000 (3) 0,6000  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 21   Not containing added sugar or other sweetening matter (2) :    Of a fat content, by weight, not exceeding 27 % : 0402 21 1 1     In immediate packings of a net content not exceeding 2,5 kg : - Of a fat content, by weight :  Not exceeding 11 % 0402 21 11 200 (2) 60,00  Exceeding 11 % but not exceeding 17% 0402 21 11 300 (2) 91,58  Exceeding 17% but not exceeding 25% 0402 21 11 500 (2) 96,82  Exceeding 25 % 0402 21 11 900 (2) 104,50     Other : 0402 21 17      Of a fat content, by weight, not exceeding 11 % 040221 17000 (2) 60,00 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 % :  Not exceeding 17 % 0402 21 19 300 (3) 91,58  Exceeding 17% but not exceeding 25% 0402 21 19 500 (2) 96,82  Exceeding 25 % 0402 21 19 900 (2) 104,50    Of a fat content, by weight, exceeding 27 % : 1 . 7 . 94 Official Journal of the European Communities No L 167/51 (in ECU/100 kg weight, if no other indication&gt; CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg :  Of a fat content, by weight :  Not 28 % 0402 21 91 100 (2) 105,31  Exceeding 28 % but not exceeding 29 % 0402 21 91 200 (2) 106,08  Exceeding 29 % but not exceeding 41 % 0402 21 91 300 (2) 107,46  Exceeding 41 % but not exceeding 45 % 0402 21 91 400 (2) 115,39  Exceeding 45 % but not exceeding 59 % 0402 21 91 500 (2) 118,10  Exceeding 59 % but not exceeding 69 % 0402 21 91 600 (2) 128,54  Exceeding 69 % but not exceeding 79 % 0402 21 91 700 (2) 134,75 - Exceeding 7% 0402 21 91 900 (2)* 141,68 0402 21 99 Other :  Of a fat content, by weight :  Not exceeding 28 % 0402 21 99 100 (2) 105,31  Exceeding 28 % but not exceeding 29 % 0402 21 99 200 (2) 106,08  Exceeding 29 % but not exceeding 41 % 0402 21 99 300 (2) 107,46  Exceeding 41 % but not exceeding 45% 0402 21 99 400 (2) 115,39  Exceeding 45% but not exceeding 59% 0402 21 99 500 (2) 118,10  Exceeding 59 % but not exceeding 69 % 0402 21 99 600 (2) 128,54  Exceeding 69% but not exceeding 79% 0402 21 99 700 (2) 134,75  Exceeding 79 % 0402 21 99 900 (2) 141,68 x 0402 29 Other (3) :    Of a fat content, by weight, not exceeding 27 % :     Other : 0402 29 1 5 _____ jn immediate packings of a net content not exceeding 2,5 kg :  Of a fat content, by weight : - Not exceeding 11 % 0402 29 15 200 (3) 0,6000 - Exceeding 11 % but not exceeding 17% 0402 29 15 300 (3) 0,9158 - Exceeding 17% but not exceeding 25% 0402 29 15 500 (3) 0,9682 - Exceeding 25 % 0402 29 15 900 (3) 1,0450 0402 29 19 Other :  Of a fat content, by weight : - Not exceeding 11 % 0402 29 19 200 (3) 0,6000 - Exceeding 11 % but not exceeding 17% 0402 29 19 300 (3) 0,9158 - Exceeding 17% but not exceeding 25% 0402 29 19 500 (3) 0,9682 - Exceeding 25 % 0402 29 19 900 (3) 1,0450    Of a fat content, by weight, exceeding 27 % : No L 167/52 Dfficial Journal of the European Communities 1 . 7. 94 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) 0402 29 91 In immediate packings of a net content not exceeding 2,5 kg :  Of a fat content, by weight : - Not exceeding 41 % 0402 29 91 100 (3) 1,0531 - Exceeding 41 % 0402 29 91 500 (3) 1,1539 0402 29 99 Other :  Of a fat content, by weight : - Not exceeding 41 % 0402 29 99 100 (3) 1,0531 - Exceeding 41 % 0402 29 99 500 (3) 1,1539  Other : 0402 91 Not containing added sugar or other sweetening matter (2):    Of a fat content, by weight, not exceeding 8 % : 0402 91 1 1 -r In immediate packings of a net content not exceeding 2,5 kg :  Of a non-fat lactic dry matter content : - Of less than 15% and of a fat content, by weight : - Not exceeding 3% 0402 91 11 110 (2) 5,18 - Exceeding 3% 0402 91 11 120 (2) 10,65 - Of 1 5 % or more and of a fat content, by weight : - Not exceeding 3 % 0402 91 11 310 (2) 18,15 - Exceeding 3% but not exceeding 7,4% 0402 91 11 350 (2) 22,42 - Exceeding 7,4 % 0402 91 11 370 (2) 27,47 0402 91 19 Other :  Of a non-fat lactic dry matter content : - Of less than 15 % and of a fat content, by weight : - Not exceeding 3 % 0402 91 19 110 (2) 5,18 - Exceeding 3% 0402 91 19 120 (2) 10,65 - Of 15 % or more and of a fat content, by weight : - Not exceeding 3 % 0402 91 19 310 (2) 18,15 - Exceeding 3% but not exceeding 7,4% 0402 91 19 350 (2) 22,42 - Exceeding 7,4 % 0402 91 19 370 (2) 27,47    Of a fat content, by weight, exceeding 8 % but not exceeding 10% : 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg :  Of a non-fat lactic dry matter content : - Of less than 15% 0402 91 31 100 (2) 21,05 - Of 15% or more 0402 91 31 300 (2) 32,47 0402 91 39 Other :  Of a non-fat lactic dry matter content : - Of less than 15 % 0402 91 39 100 (2) 21,05 - Of 15% or more 0402 91 39 300 (2) 32,47    Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : 0402 9151     In immediate packings of a net content not exceeding 2,5 kg 0402 91 51 000 (2) 24,58 0402 91 59 Other 0402 91 59 000 (2) 24,58    Of a fat content, by weight, exceeding 45 % : 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 0402 91 91 000 (2) 86,30 0402 91 99 Other 0402 91 99 000 (2) 86,30 1 . 7. 94 Official Journal of the European Communities No L 167/53 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid (1 ) (2) (3) (4) (5) 0402 99 - - Other : Of a fat content, by weight, not exceeding 9,5 % : 0402 99 1 1 In immediate packings of a net content not exceeding 2,5 kg :  Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (3):  Not exceeding 3 % 0402 99 11 110 (3) 0,0518  Exceeding 3 % but not exceeding 6,9 % 0402 99 11 130 (3) 0,1065  Exceeding 6,9 % 0402 99 11 150 (3) 0,1769  Of a non-fat lactic dry matter content of 1 5 % or more and of a fat content, by weight (4) :  Not exceeding 3% 0402 99 11 310 (4) 20,94  Exceeding 3 % but not exceeding 6,9 % 0402 99 1 1 330 (4) 25,30  Exceeding 6,9 % 0402 99 11 350 (4) 33,90 0402 99 19 Other :  Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (3) :  Not exceeding 3 % 0402 99 19 110 (3) 0,0518  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 130 (3) 0,1065  Exceeding 6,9 % 0402 99 19 150 (3) 0,1769  Of a non-fat lactic dry matter content of 1 5 % or more and of a fat content, by weight (4) :  Not exceeding 3 % 0402 99 19 310 (4) 20,94  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 330 (4) 25,30  Exceeding 6,9 % 0402 99 19 350 (4) 33,90    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : 0402 99 31     In immediate packings not exceeding 2,5 kg :  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 15% (3) 0402 99 31 110 (3) 0,2282  Of a non-fat lactic dry matter content, by weight, of 15 % or more (4) 0402 99 31 150 (4) 35,31  Of a fat content, by weight, exceeding 21 % but not exceed ­ ing 39 % (3) 0402 99 31 300 (3) 0,4398  Of a fat content, by weight, exceeding 39 % (3) 0402 99 31 500 (3) 0,7572 0402 99 39 Other :  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 15% (3) 0402 99 39 110 (3) 0,2282  Of a non-fat lactic dry matter content, by weight, of 15 % or more (4) 0402 99 39 150 (4) 3531  Of a fat content, by weight, exceeding 21 % but not exceed ­ ing 39 % (3) 0402 99 39 300 (3) 0,4398  Of a fat content, by weight, exceeding 39 % (3) 0402 99 39 500 (3) 0,7572    Of a fat content, by weight, exceeding 45 % : 0402 99 91 In immediate packings not exceeding 2,5 kg (3) 0402 99 91 000 (*) 0,8630 0402 99 99 Other (3) 0402 99 99 000 (2) 0,8630 No L 167/54 Official Journal of the European Communities 1 . 7. 94 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0405 00 Butter and other fats and oils derived from milk : 0405 00 1 1 - Of a fat content, by weight, not exceeding 85 % : In immediate packings of a net content not exceeding 1 kg  Of a fat content, by weight, not exceeding 85 % : - Of less than 62 % 0405 00 11 000  - Of 62 % or more but less than 78 % 0405 00 11 200 120,98 - Of 78 % or more but less than 80 % 0405 00 11 300 152,20 - Of 80 % or more but less than 82 % 0405 00 11 500 156,10 - Of 82 % or more 0405 00 11 700 160,00 0405 00 19 Other :  Of a fat content, by weight, not exceeding 85 % : - Of less than 62 % 0405 00 19 100  - Of 62 % or more but less than 78 % 0405 00 19 200 120,98 - Of 78 % or more but less than 80 % 0405 00 19 300 152,20 - Of 80 % or more but less than 82 % 0405 00 19 500 156,10 - Of 82 % or more 0405 00 19 700 160,00 0405 00 90 - Other :  Of a fat content, by weight :  Not exceeding 99,5 % 0405 00 90 100 160,00  Exceeding 99,5 % 0405 00 90 900 206,00 0406  Cheese : 0406 30  Processed, cheese, not grated or powdered (6) : 0406 30 10   In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger) ; put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 % :    In the blending of which only Emmentaler and Gruyere have been used of a fat content by weight in the dry matter, not exceeding 56 % :     Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter :      Not exceeding 48 % :  Of a dry matter content, by weight :  Of less than 27 % 0406 30 10 100   Of 27 % or more but less than 33 % 0406 30 10 150 18,60  Of 33 % or more but less than 38 % 0406 30 10 200 39,65  Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : - Of less than 20 % 0406 30 10 250 39,65 - Of 20 % or more 0406 30 10 300 58,18  Of 43 % or more and of a fat content, by weight, in the dry matter : - Of less than 20 % 0406 30 10 350 39,65 - Of 20 % or more but less than 40 % 0406 30 10 400 58,18 - Of 40 % or more 0406 30 10 450 84,66      Exceeding 48 % :  Of a dry matter content, by weight :  Of less than 33 % 0406 30 10 500   Of 33 % or more but less than 38 % 0406 30 10 550 39,65  Of 38 % or more but less than 43 % 0406 30 10 600 58,18 1 . 7. 94 Official Journal of the European Communities No L 167/55 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid (1 ) (2) (3) (4) (5) 0406 30 10  Of 43 % or more but less than 46 % 0406 30 10 650 84,66 (contd) _ QJ ^ 0/0 or more an&lt;j 0f a fat content, by weight, in the dry matter : - Of less than 55 % 0406 30 10 700 84,66  Of 55% or more 0406 30 10 750 103,34     Of a fat content, by weight, exceeding 36 % 0406 30 10 800 103,34 Other 0406 30 10 900    Other : Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter : 0406 30 31     Not exceeding 48 % :  Of a dry matter content, by weight :  Of less than 27 % 0406 30 31 100   Of 27% or more but less than 33 % 0406 30 31 300 (*) 18,60  Of 33 % or more but less than 38 % 0406 30 31 500 (*) 39,65  Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : - Of less than 20 % 0406 30 31 710 0 39,65 - Of 20 % or more 0406 30 31 730 0 58,18  Of 43 % or more and of a fat content, by weight, in the dry matter : - Of less than 20 % 0406 30 31 910 (*) 39,65 - Of 20 % or more but less than 40 % 0406 30 31 930 58,18 - Of 40% or more 0406 30 31 950 Q 84,66 0406 30 39     Exceeding 48 % :  Of a dry matter content, by weight :  Of less than 33 % 0406 30 39 100   Of 33 % or more but less than 38 % 0406 30 39 300 (*) 39,65  Of 38 % or more but less than 43 % 0406 30 39 500 0 58,18  Of 43 % or more but less than 46 % 0406 30 39 700 (*) 84,66  Of 46 % or more and of a fat content, by weight, in the dry matter : - Of less than 55 % 0406 30 39 930 (*) 84,66 - Of 55 % or more 0406 30 39 950 0 103,34 0406 30 90    Of a fat content, by weight, exceeding 36% 0406 30 90 000 (*) 103,34 0406 90 23 Edam : - Of a fat content, by weight, in the dry matter :  Of less than 39 % 0406 90 23 100   Of 39 % or more 0406 90 23 900 (*) 110,24 0406 90 25 Tilsit :  Of a fat content, by weight, in the dry matter :  Of less than 39 % 0406 90 25 100  - Of 39% or more 0406 90 25 900 0 110,24 No L 167/56 Official Journal of the European Communities 1 . 7 . 94 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0406 90 27 Butterkase :  Of a fat content, by weight, in the dry matter : - Of less than 39 % 0406 90 27 100  - Of 39% or more 0406 90 27900 Q 93,42 0406 90 76 Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, Sams0 :  Of a fat content, by weight, in the dry matter of less than 39% 0406 90 76 100 O 90,24  Of a fat content, by weight, in the dry matter of 39% or more but less than 55% 0406 90 76 300 (*) 110,24  Of a fat content, by weight, in the dry matter of 55% or more 0406 90 76 500 (*) 110,24 0406 90 78 Gouda :  Of a fat content, by weight, in the dry matter of less than 39% 0406 90 78 100 90,24  Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 % 0406 90 78 300 (*) 1 10,24  Of a fat content, by weight, in the dry matter of 55% or more 0406 90 78 500 0 110,24        Other cheeses, of a water content, calculated by weight, of the non-fatty matter 0406 90 79 _______ Estrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin and Taleggio :  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 79 100   Of a fat content, by weight, in the dry matter of 39 % or more 0406 90 79 900 O 93,42 0406 90 81 _______ Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby and Monterey :  Of a fat content, by weight, in the dry matter of less than 39% 0406 90 81 100   Of a fat content, by weight, in the dry matter of 39% or more 0406 90 81 900 Q 105,89 0406 90 86 ________ Exceeding 47 % but not exceeding 52 % :  Cheeses produced from whey 0406 90 86 100   Other :  Of a fat content, by weight, in the dry matter : - Of less than 5 % 0406 90 86 200 O 72,89 - Of 5% or more but less than 19% 0406 90 86 300 (*) 79,92 - Of 19 % or more but less than 39 % 0406 90 86 400 0 90,24 - Of more than 39 % 0406 90 86 900 (*) 105,89 1 . 7. 94 Official Journal of the European Communities No L 167/57 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid (1 ) (2) (3) (4) (5) 0406 90 87 ________ Exceeding 52 % but not exceeding 62 % :  Cheeses produced from whey 0406 90 87 100   Other :  Of a fat content, by weight, in the dry matter :  Of less than 5 % 0406 90 87 200 (*) 72,89  Of 5% or more but less than 19% 0406 90 87 300 (*) 79,92  Of 19% or more but less than 39% 0406 90 87 400 0 90,24  Of more than 39 % :  Idiazabal, Manchego and Roncal, manu ­ factured exclusively from sheep's milk 0406 90 87 951 (*) 123,00  Maasdam 0406 90 87 971 0 110,24  Manouri, of a fat content, by weight, of 30% or more 0406 90 87 972 0 39,07 - Other 0406 90 87 979 (*) 110,24 0406 90 88 ________ Exceeding 62 % but not exceeding 72 % :  Cheeses produced from whey 0406 90 88 100   Other :  Of a fat content, by weight, in the dry matter :  Of less than 5 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 200 (*) 72,89  Of 5 % or more but less than 19 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 300 0 79,92  Other 0406 90 88 900  (') when the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (J) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content, by weight The aid per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product ; however, where whey and/or lactose and/or casein and/or caseinates have been added to die product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added caseinates, contained in 100 kilograms of product ; No L 167/58 Official Journal of the European Communities 1 . 7. 94 (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 (OJ No L 184, 29 . 7. 1968, p. 10). When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished products, and in particular,  the lactose content of the added whey. (4) The aid on 100 kilograms of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kilograms shown ; however, where whey and/or lactose and/or casein and/or caseinates have been added to the products, the amount per 100 kilograms shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product, and then  divided by the weight of the lactic part contained in 100 kilograms of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and, in particular,  the lactose content of the added whey. Is) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted. (*) Where the product contains casein and/or caseinates, the part corresponding to the casein and/or the added caseinates will not be taken into account for the purpose of calculating the aid. When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not casein and/or caseinates have been added per 100 kilograms and where this is the case, the actual content by weight of added casein and/or added caseinates of finished product.'